 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRIAM R. HINMAN
   MATTHEW M. YELOVICH
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-232 GEB
12
                                  Plaintiff,             STIPULATION REGARDING EXCLUDABLE
13                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                           [PROPOSED] FINDINGS AND ORDER
14
     RAZ RAZLA,                                          DATE: November 22, 2019
15                                                       TIME: 9:00 a.m.
                                  Defendant.             COURT: Hon. Garland E. Burrell, Jr.
16

17
                                                 STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19
     through defendant’s counsel of record, hereby stipulate as follows:
20
            1.      By previous order, this matter was set for status on November 22, 2019.
21
            2.      By this stipulation, defendant now moves to continue the status conference until
22
     December 6, 2019, and to exclude time between November 22, 2019, and December 6, 2019, under
23
     Local Code T4.
24
            3.      The parties agree and stipulate, and request that the Court find the following:
25
                    a)     The government produced approximately 50,000 pages of discovery to prior
26
            defense counsel for the defendant.
27
                    b)     Current counsel for the defendant was substituted in on July 26, 2019.
28
                    c)     Counsel for defendant requires additional time to meet with her client and review

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          the discovery with her client.

 2                 d)      Counsel for defendant believes that failure to grant the above-requested

 3          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 4          into account the exercise of due diligence.

 5                 e)      The government does not object to the continuance.

 6                 f)      Based on the above-stated findings, the ends of justice served by continuing the

 7          case as requested outweigh the interest of the public and the defendant in a trial within the

 8          original date prescribed by the Speedy Trial Act.

 9                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

10          et seq., within which trial must commence, the time period of November 22, 2019 to December

11          6, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

12          Code T4] because it results from a continuance granted by the Court at defendant’s request on

13          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

14          best interest of the public and the defendant in a speedy trial.

15          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

16 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

17 must commence.

18          IT IS SO STIPULATED.

19

20
      Dated: November 19, 2019                                MCGREGOR W. SCOTT
21                                                            United States Attorney
22
                                                              /s/ MIRIAM R. HINMAN
23                                                            MIRIAM R. HINMAN
                                                              Assistant United States Attorney
24

25
      Dated: November 19, 2019                                /s/ TIFFANY FEDER
26                                                            TIFFANY FEDER
27                                                            Counsel for Defendant
                                                              Raz Razla
28

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1

 2                                      FINDINGS AND ORDER

 3        IT IS SO FOUND AND ORDERED.

 4        Dated: November 20, 2019

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
30   PERIODS UNDER SPEEDY TRIAL ACT
